Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 11, 21-24, 27, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coston (US 2013/0218106).
Regarding claim 1, Coston discloses a catheter system comprising a catheter (10, figure 1) having at least one opening (13) near or at a distal end of the catheter (figure 1); a barb (12, figure 1) in fluid communication with a proximal end of the catheter (figure 1); a drainage tube (30) in fluid communication with the at least one opening; a vent tube (60) in fluid communication with the barb; a one-way valve (65) positioned in-line with the vent tube and at a location proximal to the barb; and a controller (75, figure 2, [0051]) in communication with the one-way valve, wherein the controller is programmed to apply a negative pressure to the drainage tube resulting in the one-way valve being opened and fluid passing through the vent tube ([0045], [0048], [0051]).

Regarding claim 3-4, Colston discloses the fluid is received through the one-way valve when opened such that the fluid flows through the vent tube and into the drainage tube via the barb ([0045], [0048], [0067]) and the fluid received through the one way valve comprises atmospheric air ([0067]).
Regarding claim 7, Colston discloses  first section (figure 1-2) of the vent tube defined between the barb and one-way valve defines a first diameter (diameter of tube between the barb 12 and valve 65) and a first length (length of tubing between barb and valve) and a second section of the vent tube defined proximally of the one-way valve defines a second diameter (diameter of tube after valve 65) and a second length (length of tube after valve 65).
Regarding claim 11, Colston discloses the first and second diameters are equal (figure 1-2).
Regarding claim 21, Colston discloses a method of draining fluid comprising positioning a catheter system (10, figure 1) in proximity to a body of a subject ([0047]), the catheter system having a catheter (10) with at least one opening (13, figure 1) near or at a distal end of the catheter, a barb (12, figure 1) in fluid communication with a proximal end of the catheter, and a drainage tube (30) in fluid communication with the at least one opening; actuating a controller (75, figure 2, [0051]) in communication with a one-way valve (65) which is positioned in-line with a vent tube (60) and which is in fluid communication with the barb, wherein the one-way valve is further positioned at a location proximal to the barb (figure 1); and applying a negative pressure to the drainage tube resulting in the one-way valve being opened and fluid passing through the vent tube ([0045], [0048], [0051]).
Regarding claim 22, Colston discloses the applying a negative pressure comprises actuating the controller to periodically alter the negative pressure such that the one-way valve is 
Regarding claim 23-24, Colston discloses applying a negative pressure comprises receiving the fluid is received through the one-way valve when opened such that the fluid flows through the vent tube and into the drainage tube via the barb ([0045], [0048], [0067]) and the fluid received through the one way valve comprises atmospheric air ([0067]).
Regarding claim 27, Colston discloses  first section (figure 1-2) of the vent tube defined between the barb and one-way valve defines a first diameter (diameter of tube between the barb 12 and valve 65) and a first length (length of tubing between barb and valve) and a second section of the vent tube defined proximally of the one-way valve defines a second diameter (diameter of tube after valve 65) and a second length (length of tube after valve 65).
Regarding claim 31, Colston discloses the first and second diameters are equal (figure 1-2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5-6 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Colston in view of Stubber (US 2013/0102980).
Regarding claims 5-6, Colston does not teach wherein the one-way valve is configured to open when a pressure differential across the valve exceeds a predetermined crack pressure of the valve, wherein the one-way valve is further configured to close when the pressure differential across the valve is below the predetermined crack pressure of the valve.
Stubber discloses a drainage flow regulator device comprising a valve (40, figure 4, [0036]) configured to open when a pressure differential across the valve exceeds a predetermined crack pressure of the valve ([0037-38]), wherein the one-way valve is further configured to close when the pressure differential across the valve is below the predetermined crack pressure of the valve ([0038-0039]).
Stubber provides a valve regulator in order to control fluid as desired ([0036-0039]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to substitute the valve of Colston with the valve of Stubber in order to control the flow of fluid since the valves are functionally equivalent to control flow of fluid. 
Regarding claims 25-26, Colston does not teach wherein applying a negative pressure comprises increasing a pressure differential across the valve until a predetermined crack pressure of the valve is exceeded, and comprising closing the valve when the pressure differential across the valve falls below the predetermined crack pressure of the valve.
Stubber discloses a drainage flow regulator device comprising applying a negative pressure comprises increasing a pressure differential across the valve (40, figure 4, [0036]) until 
Stubber provides a valve regulator in order to control fluid as desired ([0036-0039]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to substitute the valve of Colston with the valve of Stubber in order to control the flow of fluid since the valves are functionally equivalent to control flow of fluid. 
Claim 8-10, 12-20, 28-30, and 32-40 are rejected under 35 U.S.C. 103 as being obvious over Colston.
Regarding claims 8 and 28, Colston does not teach wherein the first diameter is less than the second diameter.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Colston to have a first diameter less than the second diameter since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Colston would not operate differently with the claimed relative diameters and since diameter of the tubing would allow proper drainage and the tubing would function appropriately having the claimed diameters. Further, applicant places no criticality on the range claimed, indicating simply that the diameter “may” be within the claimed ranges (specification pp. [0187-0192]).
Regarding claims 9 and 29, Colston does not teach wherein the first length is less than the second length.
first length is less than the second length since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Colston would not operate differently with the claimed relative length and since length of the tubing would allow appropriate drainage and the tubing would function appropriately having the claimed lengths. Further, applicant places no criticality on the range claimed, indicating simply that the length “may” be within the claimed ranges (specification pp. [0187-0192]).
Regarding claim 10 and 30, Colston does not teach wherein the first length and the second length approximately equals a length of the drainage tube.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Colston to have a first length and the second length approximately equals a length of the drainage tube since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Colston would not operate differently with the claimed relative length and since length of the tubing would allow appropriate drainage and the tubing would function appropriately having the claimed lengths. Further, applicant places no criticality on 
Regarding claims 12-14 and 32-34, Colston does not discloses the first diameter is less than 4mm and less than 2 mm and between .2-5mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Colston to have a first diameter is less than 4mm and less than 2 mm and between .2-5mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Colston would not operate differently with the claimed relative diameters and since diameter of the tubing would allow proper drainage and the tubing would function appropriately having the claimed diameters. Further, applicant places no criticality on the range claimed, indicating simply that the diameter “may” be within the claimed ranges (specification pp. [0187-0192]).
Regarding claims 15-16 and 35-36, Colston does not discloses the second diameter is greater than 2 mm and between .2-5mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Colston to have a second diameter is greater than 2 mm and between .2-5mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the 
Regarding claims 17-19 and 37-39, Colston does not teach the first length less than 10cm, greater than 2 cm, and ranges between 5-10 cm, 10-20 cm, 20-30 cm, or 30-50 cm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Colston to have a first length less than 10cm, greater than 2 cm, and ranges between 5-10 cm, 10-20 cm, 20-30 cm, or 30-50 cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Colston would not operate differently with the claimed relative length and since length of the tubing would allow appropriate drainage and the tubing would function appropriately having the claimed lengths. Further, applicant places no criticality on the range claimed, indicating simply that the length “may” be within the claimed ranges (specification pp. [0187-0192]).
Regarding claims 20 and 40, Colston does not teach the second length ranges between 50-150 cm.
second length ranges between 50-150 cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Colston would not operate differently with the claimed relative length and since length of the tubing would allow appropriate drainage and the tubing would function appropriately having the claimed lengths. Further, applicant places no criticality on the range claimed, indicating simply that the length “may” be within the claimed ranges (specification pp. [0187-0192]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781